McCALL, J.
(dissenting). I cannot agree in this case with the disposition about to be made. The learned justice below was amply and fully justified upon the proof in his finding that no copartnership existed and that the debt contracted was that of a corporation, which, of course, was the justification of the judgment he rendered. The plaintiffs are not without their remedy against this defendant; but it cannot be obtained upon the contractual relation they assert and use for a basis for the recovery sought in this action.
I therefore dissent.